COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 DAVID CHAVIRA,                                                   No. 08-15-00128-CR
                                                 §
                              Appellant,                            Appeal from the
                                                  §
 v.                                                                41st District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                  §
                              State.                              (TC# 20120D03609)
                                                  §

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                           '
until December 19, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                           '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph D. Vasquez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 19, 2015.

       If the Appellant’s brief is not filed with this Court by December 19, 2015, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Appellant’s

brief has not been filed.

               IT IS SO ORDERED this 24th day of November, 2015.

                                                                      PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.